The majority reaches its result in this case by concluding, first, that the defendant's proffered rebuttal testimony as to specific acts of heterosexual conduct on the part of the victim was erroneously excluded under Evid. R. 608(B), and, second, that rebuttal testimony as to the victim's general reputation as a prostitute, excluded under R.C. 2907.02(D), resulted in an unconstitutional denial of the defendant's Sixth Amendment right of confrontation. Since I cannot agree to either proposition, I dissent. *Page 492 
                                    I
With respect to the first of those propositions, dealing with the thrust of Evid. R. 608(B), the majority considers, as it must, the purport of State v. Leuin (1984), 11 Ohio St.3d 172, and State v. Kamel (1984), 12 Ohio St.3d 306. Finding in Leuin
certain language, quoted in the majority opinion, limiting the exclusion of Evid. R. 608(B) to "collateral" matters, i.e., those matters not relevant to a material issue in the case, the majority finds that the matter sought to be explored in rebuttal in the instant case was non-collateral and was, therefore, excused from the effect of the rule. I am unable to follow the distinction sought to be made.
Here, as in both Leuin and Kamel, the thrust of the proffered rebuttal testimony was unarguably to challenge the credibility of the witness, who had testified that she did not consent to the defendant's heterosexual embrace because she was "gay" and did not sexually consort with males, by extrinsic evidence of acts of sexual conduct with other males. Consensual intercourse with other males on other occasions, whether or not it is marginally probative, is surely collateral to the material issue of whether or not consent was given on the instant occasion. I can see no difference between this situation and one in which a witness testifies that she did not consent to sexual conduct because it violated her religious and moral principles. Surely we would not permit argument that such testimony would open the door to rebuttal witnesses who would testify that the witness, on the contrary, was an amoral atheist who slept with a succession of strangers.
If an attack on the credibility of a witness by extrinsic proof of specific instances of conduct is impermissibly collateral where the witness has testified simply and without elaboration that she did not consent, as I think the majority would be constrained to agree, but becomes permissibly non-collateral when the witness adds a reason why she did not consent, then I have not understood the language of Kamel that:
"The meaning of this rule is very clear. Other than the Evid. R. 609 exception for certain criminal convictions, a witness' credibility may not be impeached by extrinsic proof of specific instances of conduct. Such conduct may be inquired into only by the intrinsic means of cross-examination within the guidelines set forth in Evid. R. 608(B)." Id. at 311.
I would affirm the trial court's exclusion of the testimony.
                                   II
As to the second proposition, the asserted unconstitutionality of R.C. 2907.02(D) as applied by the trial court in excluding the testimony of witnesses for the defendant as to the reputation of the victim as a prostitute, I am again unable to follow the majority in distinguishing the rule of State v. Gardner (1979),59 Ohio St.2d 14 [13 O.O.3d 8], and State v. Ferguson (1983),5 Ohio St.3d 160.1
Thus, in Gardner, the court held that the proffered reputation evidence was properly excluded when "there * * * [was] no suggestion in the record that financial arrangements were entered into for sexual activities in this instance." (Emphasis added.)Gardner, supra, at 18. In Ferguson, the court also *Page 493 
upheld the trial court's exclusion of proffered testimony upon its finding that "the key fact at issue at trial was whether the victim consented to sexual activity with appellee, not whether she had sexual intercourse two or ten days earlier." (Emphasis added.) Ferguson, supra, at 164-165. Having found in Gardner that there was no evidence of prostitution in the "sexual activities in this instance," and by narrowly defining the parameters of the issue of consent in Ferguson to "whether the victim consented to sexual activity with appellee," the Supreme Court upheld exclusion of the proffered evidence. It was, said the court, offered solely to impeach the credibility of the victim. Further, it was only marginally probative of the issue of consent, and its probative value was substantially outweighed by the state's interest in discouraging a public airing of the victim's promiscuity, in aiding crime prevention by encouraging victims to report rape, and in aiding the truth-finding process by excluding prejudicial, marginally probative evidence.
The majority perceives the proffered testimony in the instant case as "fundamentally different from that which was offered in the Gardner and Ferguson cases." It seems to me, on the contrary, that the reputation testimony proffered here was fundamentallyidentical to that proffered in Gardner and Ferguson since it was offered solely to impeach the victim's credibility and was only marginally probative of the issue of consent. Thus, in the instant case, as in Gardner, there was no evidence of a "financial arrangement" for the sexual activities between the victim and the defendant. Similarly, the key issue in this case, as in Ferguson, was whether the victim consented to sex with thedefendant and not her predilection for sex with anyone, male or female, for the right price. The proffered testimony as to the victim's reputation for consensual sex with others for money is at best tangential to the key issue in this case, viz., the consensual or nonconsensual nature of the sexual activitiesbetween the victim and the defendant. The defendant's sole purpose in offering the reputation evidence, thus, was to attack the victim's credibility, and, as such, was inadmissible under the rape shield law.
Finding no valid distinction between this case and Gardner andFerguson, I conclude, consistent with the Supreme Court's determinations, that the rape shield provision, as applied in this case, does not unconstitutionally infringe the defendant's right to confront the witnesses against him. Applying theGardner test of balancing the value of the proffered reputation testimony, in light of the alternative means available to the defendant to refute the victim's claim of homosexuality,2
against the state's interest in protecting rape victims from just this sort of prejudicial reputation evidence, I would find that the probative value of the testimony is substantially outweighed by the state interests underlying the rape shield provision. I, therefore, would affirm the trial court's exclusion of the proffered reputation evidence, and affirm the judgment.
1 The majority finds comfort in language in Gardner andFerguson supporting the proposition that the rape shield law could, under certain (unelucidated) circumstances be held to be unconstitutional as applied. While accurately represented, the language cited in the two cases seems to me to find its principal significance in emphasizing the legislative policy underlying R.C. 2907.02(D) "of discourag[ing] the tendency in rape cases to try the victim rather than the defendant." Gardner, supra, at 17.
2 It should be noted that application of the Gardner andFerguson rule did not leave the defendant without the means of attacking the victim's testimony. He had available and used the intrinsic means of cross-examination of the victim, and was permitted by the trial court to himself testify to his relationship with the victim as both lover and procurer.
 *Page 1